Per Curiam.

. This is an application for leave to appeal from the l’efusal of a writ of habeas corpus. The prisoner was convicted of manslaughter by a jury in the Criminal Court of Baltimore, and sentenced to ten years in the Maryland Penitentiary. He was represented at the trial by counsel of his own selection.
The applicant states that he is totally blind, that he is innocent, and that the witnesses who testified for the State gave false testimony against him. But this court cannot pass upon the legal sufficiency or weight of the evidence. His brief states no facts that would afford grounds for the relief prayed. Compare Rountree v. Wright, 189 Md. 292, 55 A. 2d 847 and cases there cited.

Application denied, without costs.